Name: Commission Regulation (EEC) No 635/86 of 28 February 1986 on the quantitative restrictions applicable to trade in certain fruit and vegetables between Spain and Portugal
 Type: Regulation
 Subject Matter: Europe;  international trade;  plant product
 Date Published: nan

 1 . 3 . 86 Official Journal of the European Communities No L 60 / 17 COMMISSION REGULATION (EEC) No 635 / 86 of 28 February 1986 on the quantitative restrictions applicable to trade in certain fruit and vegetables between Spain and Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Regulation (EEC) No 501 / 86 of 25 February 1986 fixing the initial quota which may be applied by the Portuguese Republic for certain fruit and vegetables from the Community as constituted at 31 December 1985 ( 3 ); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables , Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 3792 / 85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal 0 ), and in particular Article 13 thereof , HAS ADOPTED THIS REGULATION : Article 1 1 . The initial quotas which Spain may , subject to the provisions of Article 11 of Regulation (EEC) No 3792 / 85 , apply to imports of fresh fruit and vegetables from Portugal shall be as shown in Annex I to this Regulation . 2 . These quotas shall be reduced by one-sixth for the period from 1 March to 31 December 1986 . Whereas Article 10 of Regulation (EEC ) No 3792 / 85 provides that Spain may , until 31 December 1989 , and Portugal may , during the first transitional stage , apply , with respect to each other , quantitative restrictions to imports of certain fruit and vegetables ; Whereas Article 11 ( 1 ) ( a ) of Regulation (EEC ) No 3792 / 85 provides that the initial quota for 1986 must , for each product , be fixed at either 0,6 % of the average annual production of the importing Member State during the last three years before accession for which statistics are available , or at the average level of imports from the exporting Member State over the last three years before accession for which statistics are available , where this volume is greater ; Article 2 1 . The initial quotas which Portugal may , pursuant to Regulation (EEC) No 3792 / 85 and subject to compliance with the dates specified therein , apply to imports of fresh fruit and vegetables from Spain shall be as shown in Annex II to this Regulation . 2 . These quotas shall be reduced by one-sixth for the period from 1 March to 31 December 1986 . Whereas , in the light of the statistics at present available , the initial quota for 1986 should be fixed on the basis of the first of these two criteria ; Whereas Article 11 ( 1 ) ( d ) of Regulation (EEC ) No 3792 / 85 provides that the quotas fixed pursuant thereto must be added to those determined pursuant to Articles 137 and 269 of the Act of Accession ; whereas these quotas are determined by Council Regulation (EEC ) No 483 / 86 of 25 February 1986 fixing the level of quantitative restrictions in Spain for certain fruit and vegetables coming from the Community as constituted at 31 December 1985 ( 2 ), and by Council Article 3 The Spanish or Portuguese authorities , as the case may be , shall issue import authorizations , subject to the overall quotas laid down in Regulation (EEC ) No 3792 / 85 , in such a way as to ensure that the quantities available are allocated fairly between the applicants . Applications for import authorizations shall be subject to the lodging of a security to be released , under the conditions defined by the Spanish or Portuguese authorities , as the case may be , after the goods have been effectively imported . H OJ No L 367 , 31 . 12 . 1985 , p. 7 . ( 2 ) OJ No L 54 , 1 . 3 . 1986 , p. 7 . ( 3 ) OJ No L 54 , 1 . 3 . 1986 , p. 46 . No L 60 / 18 Official Journal of the European Communities 1 . 3 . 86 Article 4 1 . The Spanish and Portuguese authorities shall communicate to the Commission the measures which they adopt for the application of this Regulation . 2 . They shall transmit , not later than the 15th of each month , the following information on import authorizations issued in the preceding month :  the quantities covered by the import authorizations issued ,  the quantities imported . Article S This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President 1 . 3 . 86 Official Journal of the European Communities No L 60 / 19 ANNEX I (tonnes) CCT heading No Description Initial quotafor 1986 07.01 Vegetables , fresh or chilled : B. Cabbages , cauliflowers and Brussels sprouts : I. Cauliflowers 1 298 G. Carrots , turnips , salad beetroot , salsify , celeriac , radishes and similar edible roots : ex II . Carrots and turnips :  Carrots 796 ex H. Onions , shallots and garlic :  Onions  Garlic 5 983 1 132 M. Tomatoes 12 022 08.02 Citrus fruit , fresh or dried : A. Oranges B. Mandarins ( including tangerines and satsumas); Clementines , wilkings and other similar citrus hybrids : II . Other : 10 385 08.04 08.06 08.07  Mandarins , ( including tangerines and satsumas ) C. Lemons Grapes , fresh or dried : A. Fresh : I. Table grapes Apples , pears and quinces , fresh : A. Apples B. Pears Stone fruit , fresh : A. Apricots ex B. Peaches , including nectarines :  Peaches 2 736 2 816 3 056 5 899 3 017 971 2 789 No L 60 / 20 Official Journal of the European Communities 1 . 3 . 86 ANNEX U (tonnes) CCT heading No Description Initial quotafor 1986 07.01 Vegetables , fresh or chilled : B. Cabbages , cauliflowers and Brussels sprouts : I. Cauliflowers : ex a ) From 15 April to 30 November :  From 1 to 30 November ex b ) From 1 December to 14 April :  From 1 December to 31 March 150 ex FI . Onions , shallots and garlic :   Onions , from 1 August to 30 November  Garlic , from 1 August to 31 December 342 13 M. Tomatoes : ex I. From 1 November to 14 May :  From 1 December to 14 May ex II . From 15 May to 31 October :  From 15 May to 31 May 900 08.02 Citrus fruit , fresh or dried : A. Oranges : I. Sweet oranges , fresh : a ) From 1 April to 30 April b ) From 1 May to 15 May ex c ) From 16 May to 15 October :  From 16 May to 31 August ex d ) From 16 October to 31 March :  From 1 February to 31 March II . Other : ex a ) From 1 April to 15 October :  From 1 April to 31 August ex b ) From 16 October to 31 March  From 1 February to 31 March : 576 B , Mandarins ( including tangerines and satsumas ); Clementines , wilkings and other similar citrus hybrids : ex II . Other :  Mandarins ( including tangerines and satsumas ), from 1 November to 31 March 111 ex C. Lemons :  From 1 June to 31 October 107 08.04 Grapes , fresh or dried : A. Fresh : I. Table grapes : ex b ) From 15 July to 31 October :  From 15 August to 30 September 367 08.06 Apples , pears and quinces , fresh : A. Apples : II . Other : ex b ) From 1 January to 31 March :  From 1 March to 31 March ex c ) From 1 April to 31 July :  From 1 April to 30 June I 619 1 . 3 . 86 Official Journal of the European Communities No L 60 / 21 CCT heading No Description Initial quotafor 1 986 08.06 (cont'd) B. Pears : II . Other : ex a ) From 1 January to 31 March :  From 1 February to 31 March b ) From 1 April to 15 July c ) From 16 July to 31 July ex d ) From 1 August to 31 December :  From 1 to 31 August \ 385 08.07 Stone fruit , fresh : ex A. Apricots :  From 15 June to 15 July ex B. Peaches , including nectarines :  From 1 May to 30 September 36 203